The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (WO 2014021405, US 20190338162/20160075917 as English equivalent).
Hoshino (claims, abs., Figures, examples, 110-153) discloses an article comprising a ITO/glass electrode and a coating of poly(3-methoxythiophene).  The iron perchlorate n-hydrate oxidant used in the polymerization is removed after washing with methanol.  The x-ray diffraction shows peaks (at 7.9 º and 25.8 º) and intensity that meet the claimed ones. 
It is duly notified the claimed range of content of metal atoms can be considered as zero. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hoshino is silent on the intended use of "thermoelectric conversion” of claims 1-20.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional and materials difference between the claimed and disclosed composition and article, and the disclosed article would inherently be capable of performed the claimed intended use.
Furthermore, the disclosed layer would inherently exhibit the claimed properties of specular reflectance, dupability, and solubility, because in view of the substantially identical composition (in this case, the disclosed polymer molecular and crystalline structure measured via X-ray), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766